Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                                FILED
any court except for the purpose of                           Jan 31 2013, 9:06 am

establishing the defense of res judicata,
collateral estoppel, or the law of the case.                         CLERK
                                                                   of the supreme court,
                                                                   court of appeals and
                                                                          tax court




ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

ERIC KOSELKE                                       GREGORY F. ZOELLER
Indianapolis, Indiana                              Attorney General of Indiana

                                                   RICHARD C. WEBSTER
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

TORREY PARGO,                                      )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 49A05-1207-CR-351
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE MARION SUPERIOR COURT
                          The Honorable Rueben B. Hill, Judge
                            Cause No. 49F18-1110-FD-77452


                                        January 31, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

PYLE, Judge
                                STATEMENT OF THE CASE

          Torrey Pargo (“Pargo”) appeals his sentence for Class D felony intimidation.1

          We affirm.

                                            ISSUE

          Whether Pargo’s sentence is inappropriate pursuant to Indiana Appellate
          Rule 7(B).
                                         FACTS

           On October 30, 2011, Jackie Anderson (“Anderson”) babysat children belonging

to Pargo and his girlfriend, Lucinda Stiles (“Stiles”). Stiles instructed Anderson not to let

anyone else leave with the children. That afternoon, Pargo called Anderson and told her

that he was coming to pick up his children. Mindful of the instructions given to her by

Stiles, Anderson told Pargo he could not pick up the children. Pargo responded that he

“was coming to get his motherfucking kids.” (Tr. 9). Pargo arrived later at Anderson’s

apartment demanding to pick up his children. Anderson’s husband answered the door,

and Pargo was again told that he could not leave Anderson’s apartment with the children.

Pargo responded that he was “going to shoot this motherfucker up if I don’t get my

motherfucking kids,” and that he was going to his car to “get his gun and blow up the

motherfucking apartment….” (Tr. 13, 20-21). Anderson’s daughter called the police,

and Pargo was arrested.

          On November 3, 2011, the State charged Pargo with intimidation, a Class D

felony. Pargo waived his right to a jury trial, and a bench trial commenced on May 14,




1
    Ind. Code § 35-42-2-1.
                                               2
2012. The trial court found Pargo guilty of intimidation and set the matter for sentencing

on June 25, 2012.

       At the sentencing hearing, the trial court found Pargo’s criminal history as an

aggravator2 and his demonstrated remorse to be a mitigator. The trial court imposed a

three (3) year sentence, with two (2) years executed in the Department of Correction and

one (1) year suspended to probation. As a condition of probation, the trial court ordered

Pargo to complete twelve (12) weeks of anger management classes, write a letter of

apology to the victims, and pay fines and costs.



                                             DECISION

       Pargo argues that his sentence of three (3) years, with two (2) years executed in

the Department of Correction and one (1) year suspended to probation was inappropriate.

Pargo suggests we should revise the executed portion of his sentence to one-and-a-half (1

½) years.

       Rule 7(B) of the Indiana Rules of Appellate Procedure gives this Court the power

to revise an inappropriate sentence in light of the nature of the offense and character of

the offender, giving due consideration to the trial court’s decision. The defendant must

persuade us that his sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080

(Ind. 2006). Under Rule 7(B), we seek “to attempt to leaven the outliers, and identify

some guiding principles for trial courts and those charged with improvement of the

2
  Pargo’s criminal history consists of the following: (1) a 2005 misdemeanor conviction for domestic
battery; (2) a 2006 misdemeanor conviction for battery; (3) a 2006 felony conviction for possession of
marijuana; (4) two felony convictions in 2006 for criminal confinement; and (5) a 2008 felony conviction
for unlawful possession of a firearm by a serious violent felon.
                                                   3
sentencing statutes, but not to achieve a perceived ‘correct’ result in each case.”

Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008).             Whether a sentence is

inappropriate ultimately depends upon “the culpability of the defendant, the severity of

the crime, the damage done to others, and a myriad of other factors that come to light in a

given case.” Id. at 1224.

       In determining whether a sentence is appropriate, we first look to the advisory

sentence provided by statute. Childress, 848 N.E.2d at 1081. A Class D felony provides

a sentencing range between six (6) months and three (3) years, with an advisory sentence

of one-and-a-half (1 ½) years. I.C. § 35-50-2-7.

       Regarding the nature of the offense and Pargo’s character, Pargo blames this

incident and his past conduct on problems with anger. (Tr. 48, 49). We agree with his

assessment. Pargo’s criminal history includes convictions for two (2) misdemeanors and

three (3) felonies. Of particular concern are his convictions for criminal confinement, a

Class B felony in 2006, unlawful possession of a firearm by a serious violent felon, a

Class B felony in 2008, and resisting law enforcement, a Class D felony in 2012. In

2006, as a part of his probation, Pargo was ordered to complete anger management

counseling.   In 2008, Pargo was granted alternative placement for a portion of his

executed sentence. That placement was revoked for, among other violations, threatening

physical harm to a community corrections staffer. Finally, in 2012, while awaiting trial

for the matter before us, Pargo was involved in an altercation with jail officers resulting

in a subsequent charge and conviction.          Despite the benefit of previous anger



                                            4
management counseling and being placed in community corrections instead of prison,

Pargo continually refuses to modify his behavior.

       In light of the nature of the offense and Pargo’s character, we conclude that

Pargo’s sentence is not inappropriate and affirm the trial court.

       Affirmed.

ROBB, C.J., and MAY, J., concur.




                                             5